In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00129-CR



          CHARLES RAY MILLER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1423726




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
         In cause numbers 06-14-00120-CR through 06-14-00129-CR, Charles Ray Miller appeals

from ten separate convictions for indecency with a child by contact. Miller has filed a single

brief in which he raises an issue common to all of his appeals. Miller argues that he received

ineffective assistance of counsel during the punishment phase of his trial.

         We addressed this issue in detail in our opinion of this date on Miller’s appeal in cause

number 06-14-00120-CR. For the reasons stated therein, we likewise conclude in this matter that

Miller failed to demonstrate (1) that his counsel’s performance fell below an objective standard

of reasonableness and (2) that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different. Strickland v.

Washington, 466 U.S. 668 (1984) ); Ex parte Imoudu, 284 S.W.3d 866, 869 (Tex. Crim. App.

2009).

         Consequently, we affirm the trial court’s judgment.



                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        December 11, 2014
Date Decided:          December 12, 2014

Do Not Publish




                                                 2